Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1, and 20 have been amended. Claims 1, 7-14, and 20-23 are presented for examination.
Response to Arguments
3.	112(b) rejection for claim 1, 7-14, and 20-23 have been withdrawn in light of the claim amendment filed on 12/10/21.
4.	Applicant’s argument in regard to the added limitation of “wherein the bond quality index is continuous”, filed on 5/3/21, with respect to the rejection(s) of claim(s) 1, and 20 under Cai (US PG Pub: 2011/0108181) in view of Mori have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, due to amendment to the claim, a new art Hesse (Pub: 2010/0280646) is combined with Cai and Mori.
5.	Applicant also argued that “Page 5 of the Office Action relies on the validated library 30 described in Cai as teaching modifying an operational parameter based upon the characterization. However, the library 30 described by Cai is not analogous to the characterization of claim 1. The library 30 in Cai is a collection if weld data from previous welds/pieces and comparing said data to a current workpiece to a past workpiece. (Paragraph [0010]). In contrast, the characterization of claim 1 is based on measured characteristics of the vibration workpieces that occur in process (i.e., while the weld operation is being performed) or during post-process (i.e., after completion of the weld operation). (See Applicant's specification paragraph [0025]). That is, the vibration characteristic of claim 1 is based on a current weld operation, not previously collected weld 
	Examiner does not agree with the above argument. The argument is not persuasive. Cai disclose to measure characteristic of the vibration. As per Para. [0011], the method includes collecting a set of sensory data, i.e., data generated by the welding controller or power supply during formation of the weld spot(s) and/or data from within the welding system, e.g., within a stationary welding anvil, using a plurality of sensors positioned with respect to the welding interface. Also as per Para. [0012], at least one of the sensors can be configured as a thermocouple, acoustic, or other sensor and at least partially enclosed within a wall of the anvil, for example in a bore or positioned between segments of the anvil. A host machine can extract a present feature set from the weld signature, and compare and correlate the present feature set with validated feature sets contained in a library. Cai teaches that the host machine 26 extracts selected feature sets from the welding signature formed from the sensory data 11, and compares and correlates the extracted feature sets with the validated library 30 (Para. [0028]). Hence in general Cai disclose the current sensory data in order to determine the weld characterization.
	
Remarks
Examiner encourages applicant to clarify the difference between the argued weld characterizations and prior art Cai in to the claim to overcome the art rejection.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1, 7-14, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cai (US PG Pub: 2011/0108181) in view of Mori (JP6624986B2), and further in view of Hesse (Pub: 2010/0280646).
7.	Regarding claim 1, Cai teaches a method for ensuring consistency of an ultrasonic welding process in a metal work piece (e.g., Accordingly, an optimized vibration welding method and system are provided herein. Real-time, non-destructive quality monitoring and control during ultrasonic metal welding and other vibration welding processes are provided via the present method, which may be embodied as an algorithm or a set of instructions recorded on a tangible, computer-executable medium and automatically executed by a host machine as described herein) (Para. [0005]) the method comprising the steps of: sonically detecting (Device 125 per Fig. 1) vibration of workpiece (device 22 as per Fig. 1) from a non-contacting location positioned within a solid angle that is centered along an axis aligned with a direction of movement of a tool of an ultrasonic bonding system, the solid angle having a non-zero value less than 180 degrees (Refer to Fig. 1, where the welding head 118 and acoustic sensor 125 are at nonzero degree to each other), throughout an ultrasonic weld operation performed by an ultrasonic bonding system (e.g., Sensors 125 may also include, without being limited to, load cells, lasers, acoustic sensors, acoustic emission sensors, thermal imaging cameras, etc. The various sensors 25, 125 used with the welding system 10 of FIG. 1 may vary without departing from the intended scope of the invention, with the collective set of sensory data 11, 111 relayed to the host machine 26) (Based on Fig. 1, the sensor 125 is acoustic sensor located at non 
	measuring a preselected characteristic of the vibration (e.g., Sensors 125 may also include, without being limited to, load cells, lasers, acoustic sensors, acoustic emission sensors, thermal imaging cameras, etc. The various sensors 25, 125 used with the welding system 10 of FIG. 1 may vary without departing from the intended scope of the invention, with the collective set of sensory data 11, 111 relayed to the host machine 26) (Based on Fig. 1, the sensor 125 is a acoustic sensor located at non contacting location. In ordinary skill in the art the acoustic sensor is used to detect the mechanical vibration) (Para. [0033], Fig. 1), 
and modifying an operational parameter based upon the characterization if necessary (e.g., Still referring to FIG. 1, the host machine 26 extracts selected feature sets from the welding signature formed from the sensory data 11, and compares and correlates the extracted feature sets with the validated library 30. Thereafter, the host machine 26 can execute one or more control actions, e.g., activating an indicator device 19 or modifying various control parameters in an open loop or a closed loop manner via control signals 15 as needed, as explained below with reference to FIG. 5) (Para. [0028]).
Cai does not specifically teach and characterizing a feature result of the ultrasonic weld operation by comparing using the measured preselected characteristic to a bond quality index.	Mori teaches and characterizing a feature result of the ultrasonic weld operation by comparing using the measured preselected characteristic to a bond quality index (e.g., The above-mentioned joining quality determination is performed by the analyzer 32. The analysis device 32 is, for example, a computer in which a pass / fail judgment program is installed, analyzes vibration waveform data generated from the vibration data of the anvil, and determines The pass / fail judgment program includes a program for comparing the vibration waveform of the anvil measured in consideration of the correction coefficient with a standard waveform, and an energy transmitted to the anvil obtained by integrating the amplitude of the vibration waveform obtained by measuring the vibration of the anvil. In addition, there may be mentioned a method of judging whether or not the bonding is good or not based on whether or not the threshold value is exceeded in consideration of the correction coefficient. Above all, the one that performs the bonding judgment based on the energy transmitted to the anvil can accurately judge whether the vibration waveform is different from the standard waveform, and is preferably used) (The current case filed specification disclose at Para. [0023] that, “The value of the bond quality index can be discrete or continuous. For example, the index can comprise pass or fail values”. Based on the current case explanation the Mori’s teaching of pass/ fail judgement program is interpreted to include the bond index value) (Page. 4, Refer to Analyzer section, Ln. 25-33).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Cai and Mori before him/her, to modify the teachings of Cai to include the teaching of Mori in order to determine the quality of bonding with high accuracy (Mori: Page. 2, Ln. 2).
The combination of Cai and Mori does not specifically teach wherein the bond quality index is continuous.
Hesse teaches wherein the bond quality index (e.g., and that an individual quality index Q.sub.i and/or a quality index Q collectively characterizing the quality of an individual bonding operation or individual bonded connection is respectively calculated by means of suitable 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Cai, Mori, and Hesse before him/her, to modify the combined teachings of Cai, and Mori to include the teaching of Hesse in order to provide improved possibilities for quality control, in particular to include further physical variables that are essential for, or informative about, the formation of a connection (Hesse: Para. [0012]).
8.	Regarding claim 7, the combination of Cai, Mori, and Hesse teaches the method of claim 1, wherein Cai further teaches the sonic detection is performed via a transducer placed at an anvil of the ultrasonic bonding system (e.g., Still referring to FIG. 1, the sensors 25 are positioned in close proximity to the welding interface 17, i.e., at a critical spot(s) at or near the weld spot or welded joint being formed, to accurately measure the sensory data 11. In one embodiment, the sensors 25 may include thermocouple sensors adapted to measure temperature readings as part of sensory data 11. A particular configuration for this embodiment is shown in FIG. 2 and explained below) (refer to Fig. 1, sensor 25 is place at an anvil) (Para. [0031], also refer to Para. [0034], Fig. 1-2).  
Regarding claim 8, the combination of Cai, Mori, and Hesse teaches the method of claim 1 wherein Cai further teaches the preselected characteristic of the vibration comprises non-linearity (e.g., Referring to the drawings, wherein like reference numbers refer to like components, and beginning with FIG. 1, a vibration welding system 10 is shown that is configured for forming welded joints using vibration energy in the ultrasonic frequency range, or in another suitable frequency range. The welding system 10 includes a welding power supply 12 that transforms an available source power into a form that is conducive to vibration welding. As understood by those of ordinary skill in the art, a power supply used in a vibration welding process, such as the power supply 12, can be electrically-connected to any suitable energy source, e.g., a 50-60 Hz wall socket. The power supply 12 may include a welding controller 112, which is usually but not necessarily integral with the power supply) (Para. [0021]).  
10.	Regarding claim 9, the combination of Cai, Mori, and Hesse teaches the method of claim 1 wherein Cai further teaches the preselected characteristic of the vibration comprises frequency (e.g., The power supply 12 and the welding controller 112 ultimately transform source power into a suitable power control signal (arrow 23) having a predetermined waveform characteristic(s) suited for use in the vibration welding process, for example a frequency of several hertz (Hz) to approximately 40 KHz, or much higher frequencies depending on the particular application) (Para. [0021]-[0022]).  
11.	Regarding claim 10, the combination of Cai, Mori, and Hesse teaches the method of claim 1 wherein Cai further teaches the workpiece is selected from the group consisting of a battery tab, a current collector, a foil pouch, or a combination thereof (e.g., Referring to FIG. 3, according to yet another embodiment a weld head 218 may be used to form weld spots that weld together work pieces 122 embodied as an electrical component, here represented as a multi-cell battery 34, although other electrical components may also be used within the scope of the present invention. The battery 34 includes a set of conductive tabs 138, 238 and an elongated interconnecting member 85) (Para. [0037], Fig. 3).    
12.	Regarding claim 11, the combination of Cai, Mori, and Hesse teaches the method of claim 1 wherein Cai further comprising the step of modifying an operational parameter of the ultrasonic weld operation based on the comparison (e.g., In another embodiment, welding control parameters or other internal control variables may be automatically modified during formation of a welded joint to change, in real-time, the final quality of the welded joint. For example, if a temperature at the locus of the welded joint is determined to drop below a calibrated threshold, the host machine may signal a welding controller/power supply to automatically change certain welding parameters, e.g., a mechanical oscillation and/or clamping force, to ensure weld quality) (Para. [0008]).  
13.	Regarding claim 12, the combination of Cai, Mori, and Hesse teaches the method of claim 11 wherein Cai further teaches the modified operational parameter is selected from a group consisting of bond pressure, bond time, bond vibration amplitude, or a combination thereof (e.g., In another embodiment, welding control parameters or other internal control variables may be automatically modified during formation of a welded joint to change, in real-time, the final quality of the welded joint. For example, if a temperature at the locus of the welded joint is determined to drop below a calibrated threshold, the host machine may signal a welding controller/power supply to automatically change certain welding parameters, e.g., a mechanical oscillation and/or clamping force, to ensure weld quality) (mechanical oscillation is a bond vibration and force is a bond pressure) (Para. [0008]).
Regarding claim 13, the combination of Cai, Mori, and Hesse teaches the method of claim 1, wherein Cai further teaches the workpieces comprise dissimilar materials (e.g., The system 10 may be used to weld or join metals or thermoplastics, as is well understood in the art, by varying the orientation of the vibrations emitted by the sonotrode 18) (Para. [0025]).
15.	Regarding claim 14, the combination of Cai, Mori, and Hesse teaches the method of claim 1, wherein Cai further teaches wherein the step of characterizing further comprises comparing at least a portion of the bond quality indexSerial #16/288,673, a preselected characteristic of the vibration, changes in the preselected characteristic of the vibration, or a combination thereof, to a dataset comprising a plurality of vibration signatures each of the vibration signatures pre-correlated with a bond assessment (e.g., Still referring to FIG. 1, the host machine 26 extracts selected feature sets from the welding signature formed from the sensory data 11, and compares and correlates the extracted feature sets with the validated library 30) (sensory data is from sensor 25 or 125 as per Para. [0033], sensor can be a acoustic sensor which is used to measure the mechanical vibration) (Para. [0028]).  	
16.	Regarding claim 20, Claim 20 recites a system that implement the method of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 20. 
	Cai further teaches an ultrasonic bonding sub-system comprising a bonding tool and an anvil (e.g., Still referring to FIG. 1, each weld head 118 may be directly attached to or formed integrally with one or more welding tips 21, i.e., the surface of the weld head actually contacting the surfaces of work pieces 22 during formation of the vibration-welded joint at or along the welding interface 17, which may be comprised of one or multiple interfaces depending on the nature of the work pieces. The welding tips 21 may be textured or configured to include knurls, 
a transducer configured to detect vibration through a workpiece while the workpiece undergoes a bonding process effectuated by the ultrasonic bonding sub-system, the transducer positioned at the anvil to detect transmitted vibration through the workpieces (e.g., Still referring to FIG. 1, the sensors 25 are positioned in close proximity to the welding interface 17, i.e., at a critical spot(s) at or near the weld spot or welded joint being formed, to accurately measure the sensory data 11. In one embodiment, the sensors 25 may include thermocouple sensors adapted to measure temperature readings as part of sensory data 11. A particular configuration for this embodiment is shown in FIG. 2 and explained below) (Para. [0031], also refer to Para. [0034]).
17.	Regarding claim 21-22, as to claim 21-22, applicant is directed to the citation for claim 8-9, respectively above.
18.	Regarding claim 23, the combination of Cai, Mori, and Hesse teaches the system of claim 20, wherein Cai further teaches the acoustic sensor is positioned within a solid angle that is centered along an axis aligned with a direction of movement of a tool of the ultrasonic bonding system, the solid angle having a non-zero value less than 180 degrees (Refer to Fig. 1, where the welding head 118 and acoustic sensor 125 are at nonzero degree to each other).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116